DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              C.P., the father,
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
              The GUARDIAN AD LITEM PROGRAM,
                         Appellees.

                              No. 4D18-3402

                          [January 24, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Barbara W. Bronis, Judge; L.T. Case No. 43-2016-DP-
000068.

  Phillip E. Kuhn, Lakeland, for appellant.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Laura J. Lee and Thomasina Moore of Florida Statewide Guardian ad
Litem Office, Tallahassee, for appellee Guardian ad Litem Program.

PER CURIAM.

  Affirmed.

TAYLOR, CONNER and KLINGENSMITH, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.